Citation Nr: 0031933	
Decision Date: 12/07/00    Archive Date: 12/12/00	

DOCKET NO.  99-15 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



REMAND

The veteran had active service from June 1984 to September 
1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that granted a 10 percent evaluation for the 
veteran's service-connected hypertension effective January 
12, 1998.  The Board notes that there are additional matters 
that should be addressed by the RO before the Board issues a 
decision in this appeal.

The record reflects that the veteran filed a claim for an 
increased rating for hypertension by submission of a letter 
received by the RO on December 9, 1996, in which he 
identified treatment records relating to his hypertension.  
The record does not show that the RO adjudicated this claim 
for an increased rating.  Rather, the current appeal arises 
from a claim received in April 1999.  Moreover, the record 
does not contain the treatment records identified by the 
veteran in December 1996.

In April 1999 the veteran submitted copies of VA treatment 
records.  However, it is unclear if these are all of the 
pertinent VA records relating to treatment of the veteran's 
hypertension.  In addition, the veteran was not afforded a VA 
examination to determine the current nature and extent of his 
service-connected hypertension.  

Concerning other matters, the Board notes that a May 1997 RO 
decision denied an increased evaluation for the veteran's 
service-connected right eye and denied service connection for 
visual disability of the left eye, including myopia.  In June 
1997 the veteran submitted a notice of disagreement with that 
decision.  The record does not indicate, however, that the RO 
issued a statement of the case in response to the June 1997 
notice of disagreement.  Where there is a notice of 
disagreement, a remand, not referral, is required by the 
Board for the issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes 
that a statement of the case was issued in January 2000 
relating to the issue of an increased rating for the 
veteran's service-connected right eye, following his notice 
of disagreement with a November 1999 RO decision.

The November 1999 RO decision denied service connection for 
diabetes mellitus and for sinusitis, and denied an increased 
evaluation for the veteran's service-connected right eye 
disability.  The veteran was notified of this action by a 
letter dated December 3, 1999.  He responded with additional 
evidence in December 1999, which the RO accepted as a notice 
of disagreement concerning the denial of service connection 
for sinusitis and the denial of an increased rating for the 
service-connected right eye disability.  The RO issued a 
statement of the case regarding these two issues on January 
26, 2000.  A May 24, 2000, letter to the veteran reflects 
that the appeal was then being certified to the Board.  The 
record now before the Board does not contain a substantive 
appeal following the January 2000 statement of the case.

Filing an appeal to the Board is a three-step process.  Two 
of the steps are the veteran's responsibility and one is VA's 
responsibility.  In this case, the veteran met his first 
responsibility by filing a notice of disagreement with the RO 
and the VA met its responsibility when the RO sent the 
veteran a statement of the case.  The final step in 
completing the appeal with respect to the denial of service 
connection for sinusitis and an increased evaluation for the 
service-connected right eye disability is when the veteran 
files a substantive appeal.  He may do that by completing and 
signing the VA Form 9 or by writing a letter including the 
same information and mailing or delivering the completed form 
or letter to the RO.  Normally, the veteran has until the end 
of the one-year period that began on the day the RO mailed 
the letter indicating that it had denied his claim or 60 days 
from the date the RO mailed the statement of the case.  
Request for extension of time may be made but they must be 
received, or postmarked, before the regular time for filing 
the substantive appeal runs out.  If an extension is granted 
the substantive appeal must then be filed before the 
extension runs out.  If a substantive appeal was not timely 
filed the Board may have to dismiss the appeal with respect 
to that issue.  The veteran may submit any evidence 
indicating why he believes a substantive appeal was timely 
filed and request a hearing before the Board on the question 
of whether it was timely filed.  Since the appeal was 
certified to the Board in May 2000 and the veteran has until 
one year following the December 1999 notification to file a 
substantive appeal, a substantive appeal may be in existence, 
but not yet associated with the claims file.  

The May 1999 RO decision that granted a 10 percent evaluation 
for the veteran's hypertension established an effective date 
of January 12, 1998, for that increased evaluation.  The 
veteran's June 1999 letter indicated disagreement with that 
effective date.  A statement of the case, addressing 
entitlement to an earlier effective date for the grant of 
increased evaluation for the veteran's service-connected 
hypertension was issued in November 1999.  The record does 
not appear to contain a substantive appeal regarding this 
issue and the veteran is referred to the above discussion, 
relating to the possible dismissal of his appeal, with 
respect to the issue of entitlement to an earlier effective 
date for an increased evaluation for his hypertension.  

Nonetheless, because the record contains a claim for an 
increased evaluation for hypertension that has been pending 
since December 1996, and which could affect the matter or 
matters now before the Board on appeal, additional action 
should first be taken by the RO.

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and dates of treatment for all 
health care, both VA and private, that he 
has received for hypertension since 
December 9, 1995.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain all identified 
treatment records, including records from 
the VA Medical Centers in Pineville and 
Alexandria, Louisiana, and records from 
Bayne-Jones Army Hospital and Oakdale 
Community Hospital, as referenced in the 
veteran's December 1996 claim, that are 
not currently of record.  If the RO is 
unable to obtain relevant records it 
should so notify the veteran in 
accordance with the provisions of the 
Veterans Claims Assistance Act of 2000, 
to be codified at 38 U.S.C. § 5103A (b) 
(2).

2.  Then, the RO should arrange for the 
veteran to be afforded a VA examination 
to determine the nature and extent of his 
service-connected hypertension.  The 
claims file must be made available to the 
examiner for review.  All necessary tests 
and studies should be conducted and all 
findings reported in detail.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that the veteran's diastolic pressure 
is predominantly 110 or more, whether it 
is at least as likely as not that his 
systolic pressure is predominantly 200 or 
more, or whether continuous medication is 
necessary to control with a history of 
diastolic predominantly 100 or more.  A 
complete rationale for all opinions 
offered should be provided.  

3.  The RO should issue a statement of 
the case addressing the issue of 
entitlement to service connection for 
visual disability of the left eye, 
including myopia.  All appropriate 
appellate procedures should then be 
followed.  

4.  After the development requested has 
been completed, the RO should again 
readjudicate the veteran's claim with 
consideration of the rating criteria in 
effect both prior to and from January 12, 
1998.  See 38 U.S.C.A. § 5110(g) (West 
1991); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

5.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


